Citation Nr: 0714306	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  93-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected sinusitis.

2.  Entitlement to an effective date earlier than January 6, 
2003, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 and July 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. 


The issue of entitlement to an effective date earlier than 
January 6, 2003, for the award of a TDIU rating is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent a sinusotomy and a number of lavage 
by cannulation procedures in service.  

2.  The veteran's sinusitis is manifested by frequent 
recurrences of severe symptoms of headaches, pain, nasal 
discharge, and is resistant to antibiotics after repeated 
procedures.  Surgery has been recommended as the only method 
of treatment.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
sinusitis is met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. §§ 3.102, 3.321; 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 
6510-6514 (1996); Diagnostic Codes 6510-6514 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the award of the maximum schedular rating for 
sinusitis, which is taken as a complete grant of the benefit 
sought, no additional notice or development under the 
Veterans Claims Assistance Act of 2000 or Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) is indicated.  The Board 
notes that the veteran was provided with the notice required 
by Dingess in April 2007.  

The veteran has argued that he warranted a 50 percent 
disability evaluation, the maximum schedular evaluation, for 
his service-connected sinusitis, and the Board is allowing 
that portion of his claim.  The Board is not adjudicating the 
effective date of the evaluation as that will be decided by 
the RO.  If the veteran disagrees with any aspect of the RO's 
action he can thereafter appeal those matters.  In this case, 
there is no prejudice as this is a complete grant as to the 
issue on appeal.

I.  Background

The veteran served on active duty from January 1941 to April 
1945.  His service medical records (SMRs) reflect 
considerable treatment for sinusitis.  The veteran was 
hospitalized on several occasions for treatment of sinusitis 
for prolonged periods in service.  He had several procedures 
performed for sinus irrigation.  The record also shows that a 
left maxillary sinusotomy was performed in January 1945.  The 
sinus disability was manifested by frontal headaches, 
drainage, tenderness, and congestion.  The veteran received a 
Certificate of Disability Discharge for cephalgia, believed 
to be related to his sinus condition, in April 1945.

Service connection was granted for sinusitis in June 1945.  
The veteran was given an initial disability rating of 30 
percent.  The rating was subsequently reduced to 10 percent 
in August 1945.  The rating was later considered 
noncompensable in November 1947 based on an October 1947 VA 
examination that found no evidence of sinusitis.  In March 
1948, the Board denied entitlement to a compensable 
disability evaluation.  Upon receipt of additional evidence 
of chronic symptomatology, a 10 percent rating was assigned 
for sinusitis in June 1987.

The veteran received treatment for ongoing complaints of 
sinusitis in the 1980's.  The veteran was afforded a VA 
examination in April 1987.  At that time a history of 
septoplasty was noted but there is no evidence of the surgery 
of record.  The examiner said that surgery was not indicated 
at that time.  The same examiner evaluated the veteran in 
January 1988.  The veteran was again diagnosed with chronic 
sinusitis.  The examiner remarked that the veteran was a 
candidate for Caldwell-Luc surgery and the procedure was 
recommended.  The surgery was not performed.  VA outpatient 
records, dating through the close of 1988, reported posterior 
drainage and tenderness.  An entry, dated in December 1988, 
noted that the veteran did not desire surgery and wanted to 
think about it before having a right maxillary sinus 
operation.  The Board denied entitlement to a rating in 
excess of 10 percent for sinusitis in February 1990.

The veteran submitted his current claim in August 1992.  
Associated with the claims folder are VA treatment records 
for the period from July 1991 to August 1992.  The records 
reflect treatment for chronic sinusitis and polyps.  There 
were complaints of headache, congestion, fever, and nasal 
discharge.  The veteran's disability rating was increased to 
30 percent by way of a rating decision dated in December 
1992.  

The veteran submitted his notice of disagreement in March 
1993.  He contended that he had severe symptoms and that he 
had had several operations for his sinus disability.  He 
repeated his contention in his substantive appeal of May 
1993.

Additional VA records through December 1994 also show 
treatment for sinusitis.  The veteran complained of pain and 
nasal discharge.  He received several diagnoses of chronic 
sinusitis.

The veteran was afforded a VA examination in February 1995.  
The veteran reported to the examiner that he had had three 
surgeries during service.  He said that the first surgery 
took place in 1942, and consisted of drainage of his sinuses 
through tubes.  The veteran stated that, in 1944, pus was 
drained from the right side of his nose.  Then, in 1945, a 
bone was removed from the left side of his nose, and an 
opening was made to drain the sinuses from the top.  

The veteran reported that he suffered from excruciating pain, 
congestion, frontal sinuses draining through runny nose or 
down the back of his throat.  He said that when he had these 
attacks, he would also see yellow or green nasal discharge or 
sinus drainage.  He described a stinging sensation in his 
left nostril, which radiated to just below the left eye, when 
his sinuses were active.  He said he also experienced a 
throbbing sensation below his eyes.  The veteran said that 
these attacks frightened him.  The veteran considered his 
sinus condition to be mild on the day of the examination.  A 
computerized tomography (CT) scan showed a 1.5 centimeter 
polyp/retention cyst on the lateral wall of the right 
maxillary sinus. There was no free fluid or bony 
abnormalities.  A radiology study demonstrated that the 
paranasal sinuses in the frontal, lateral, and modified basal 
projections showed thickening of the mucosa of the maxillary 
antra, of the frontal sinus on both sides, and of the medial 
aspect of both ethmoidal cells, as well as of the sphenoidal 
sinuses.  The changes were more marked in the maxillary antra 
than elsewhere.  The radiologist's impression was 
pansinusitis without evidence of fluid levels.  The diagnoses 
were (1) polyp/retention cyst lateral wall right maxillary 
sinus, (2) pansinusitis, most marked in the maxillary antra, 
and (3) chronic sinus pain as described by the patient

The veteran's claim for a rating in excess of 30 percent 
remained denied.  He submitted a statement in July 1995 
wherein he said that he had experienced chronic severe 
symptoms of his sinusitis since service.  He said that he was 
discharged with a 30 percent disability rating and his pain 
was greater now.  

The Board denied the veteran's claim in January 1996.  The 
veteran appealed.  The Secretary submitted a motion to vacate 
the Board's decision and remand the case to consider a change 
in the regulations used to evaluate the veteran's sinus 
disability.  See 61 Fed. Reg. 46,720-46,731 (Sept. 5, 1996, 
effective Oct. 7, 1996).  The veteran opposed the motion, in 
part; however, the Court granted the Secretary's motion in 
June 1998.  The Board remanded the case to the RO in December 
1998.

VA treatment records for the period from March 1995 to 
January 1997 were associated with the claims folder.  The 
records indicated that the veteran often complained about his 
sinuses and received occasional treatment.  He did not have 
any surgery.

The veteran was afforded a VA sinus examination in April 
1999.  The examiner noted a history of chronic sinus pain, 
increasing, with a history of polyps, retention cyst lateral 
to the wall, right maxillary sinus, most markedly maxillary 
intra.  The veteran reported a history of surgeries on his 
nose while in the military in 1942.  He reported that his 
sinuses were drained.  He further reported that in 1944, his 
sinuses were drained again for pus, and the third surgery was 
in 1945 to drain his sinuses again.  The veteran reported a 
headache occurring in his frontal and maxillary area and 
around his nasal area.  He also reported that his sinus 
problems interfered with breathing.  He said that he had 
secretions which were green to yellow, but mostly yellow.  
The veteran reported that he had dyspnea while at rest and on 
exertion.  The examiner said that the veteran used a 
Vancenase inhaler with good response, and no side effects, 
and Actifed for sinus congestion with good response.  The 
veteran said that his sinus condition was bad at times and he 
had to go to bed and take his medications.  He reported that 
during a flare-up of a sinus attack, the pain level was 10.  
He reported that flare-ups occurred two to three times per 
month.  The veteran denied allergies.  He reported other 
symptoms including a runny nose, post-nasal drainage, 
headache, and deep pain in the maxillary area.  He denied any 
swelling.

On examination no nasal obstruction was noted.  The nasal 
area mucosa were moist with erythema at the septal area.  
There was a dry, pale yellow secretion noted of the left 
nares.  There was tenderness to palpation at the frontal and 
maxillary area.  There was no secretion noted at the time of 
the examination.  The diagnoses were (1) chronic sinusitis 
with increasing symptoms of pain; and (2) very minimal focal 
mucosal thickening involving the lateral walls of the right 
maxillary sinus.  The examiner also noted findings, from x-
ray and CT study, of partial opacification with air fluid 
level seen involving a small focal zone/chamber of the right 
ethmoid sinus, suspicious for an acute focal ethmoid 
sinusitis.  She also noted a tiny subcentimeter retention 
cyst of the sphenoid sinus.  The left maxillary and ethmoid 
sinuses and the frontal sinuses were clear.  There was also a 
minimal deviation of the nasal septum to the left.  Finally, 
the examiner noted that there was no evidence of 
osteomyelitis

Additional VA records, for the period from February 1997 to 
February 2000 were associated with the claims folder.  The 
veteran was seen on several occasions with complaints of pain 
and headaches associated with his sinuses.  An entry from 
April 1997 reported that the veteran's sinusitis was 
unresponsive to antibiotics and that "ENT" had recommended 
nasal surgery but that the veteran had declined.  The veteran 
was noted to still decline surgery for his chronic sinusitis 
in 1998 and 1999.  

The Board denied the veteran's claim for an increased 
evaluation for his sinusitis in August 2001.  The veteran 
appealed the Board's denial of an increased evaluation for 
his sinusitis to the Court.

VA records for the period from August 2002 to January 2003 
were obtained.  The records noted treatment for several 
conditions.  In regard to his sinus disability, the veteran 
was seen on October 7, 2002.  He complained of pain inside 
his nose at that time.  The veteran was referred to the ear, 
nose, and throat (ENT) clinic for evaluation of his 
sinusitis.  An addendum, dated October 22, 2002, reported 
that x-rays of the sinuses were interpreted to be normal.  
The examiner noted that meant there was nothing further to be 
done until the veteran was seen by the ENT/sinus specialist.  

The Court vacated the Board's denial of the veteran's claim 
for an increased evaluation for his sinusitis in July 2003.  
The Court issued an order that granted a joint motion in the 
case and returned the case to the Board.

The Board remanded the veteran's case in January 2004.  The 
veteran's attorney submitted additional documents in support 
of the veteran's sinusitis claim in February 2004.  These 
consisted of a government study, VA proposals to amend rating 
criteria, as well as the final regulations for rating 
respiratory disabilities that were promulgated in September 
1996.

Associated with the claims folder are VA treatment records 
for the period from January 2003 to December 2004.  The 
veteran continued to receive periodic treatment for 
complaints involving his sinuses.  In March 2003 he was seen 
with complaints of facial pain in the area of his cheeks.  
The examiner noted that the veteran had been diagnosed with 
chronic sinusitis in the past and that there was no 
significant nasal drainage other than with severe facial 
pain.  The examiner said that a front view CT scan of the 
sinuses, from a few months earlier, was read as normal.  The 
assessment was that the veteran had chronic facial pain that 
did not appear to be related to chronic sinusitis but may be 
related to allergic rhinitis.  The veteran was seen again in 
January 2004.  The examiner said that the veteran was last 
seen in November 2003 with complaints of facial pain, 
purulent discharge, and treatment with a long course of 
antibiotics without relief.  The examiner said the veteran 
had had the symptoms since 1945.  It was noted that a CT scan 
had been performed since November 2003 and it was said to be 
completely normal with no evidence of sinus disease.  The 
assessment was atypical facial pain.

The veteran was seen on a neurology consult to evaluate his 
complaints of facial pain in February 2004.  The veteran 
complained of pain that was pinpoint in nature and located in 
both cheeks and bilateral forehead regions.  The pain was 
described as sharp and present since 1942.  The veteran said 
that the pain was present almost every day but would go away 
on its own.  The pain was exacerbated by active sinus 
infection and was occasionally relieved somewhat with Tylenol 
and/or Ibuprofen.  The examiner said that he felt the 
symptoms likely represented a dysesthesia associated with the 
history of sinusitis.  The examiner prescribed medication for 
treatment of the pain and hoped it would provide some relief.  
The examiner opined that the medication might completely 
ameliorate the pain.  

There is an addendum from another physician that says the 
veteran's history was reviewed with the previous examiner.  
The physician said that the most recent CT scan of the 
sinuses showed only minimal mucoperiosteal thickening.  The 
physician said that she suspected that the veteran's pain was 
neuropathic and probably related to nerve damage during sinus 
surgery years ago.  

The Board issued a decision that denied an effective date 
earlier than April 4, 1996, for service connection for an 
acquired psychiatric disorder in June 2005.  The sinusitis 
issue was remanded for additional development.

The veteran's Vocational Rehabilitation and Employment (VR&E) 
folder was obtained and associated with the claims folder.  
The veteran originally sought VR&E services in May 2001.  The 
veteran was evaluated by counselors in June and July 2001, 
respectively.  The outcome of the evaluations was that the 
veteran's sinusitis disability did present an impairment to 
employment and that he had an employment handicap.  The 
veteran was also determined to be able to return to work and 
only required employment assistance.  

The veteran submitted a letter from J. A. Motto, M.D., in May 
2005.  Dr. Motto said that he had examined the veteran and 
his military and VA medical records in April 2005.  Dr. Motto 
said that he was citing to a handbook, Current Procedural 
Terminology, Fourth Edition (CPT), in assessing the veteran's 
treatment in service.  He said that, on his examination, the 
veteran had a thick mucopurulent discharge in the left middle 
meatus that was coming from a maxillary antrostomy.  He also 
noted a mild deviation of the nasal septum to the left side 
as well as tenderness of the left ethmoid facial pressure 
point.  

Dr. Motto reported that the veteran underwent lavage by 
cannulation in March 1944, twice in April 1944, and twice in 
May 1944.  He also noted that the veteran underwent a 
maxillary sinusotomy in January 1945, followed by another 
lavage by cannulation in January 1945.  Dr. Motto reported 
that he performed a diagnostic nasal endoscopy in April 2005.  
He cited to the CPT code for the several procedures.  

In addition, Dr. Motto commented on the procedures done in 
service.  He noted that, by having ostiums created in both 
the inferior and middle meatus, as well as the natural ostium 
not being connected to either of these surgically created 
ostiums, a phenomenon of recirculation of maxillary sinus 
mucous and contents had probably been created.  He said that 
the procedures done in service had probably disrupted the 
natural pathways and had added to the perpetuation of the 
veteran's chronic sinusitis.  He noted that an examination in 
1995 found pansinusitis, mostly in the maxillary sinuses.  
Dr. Motto also said that the veteran's frontal headaches may 
be caused by either frontal sinusitis, as well as ethmoid 
sinusitis.  He noted that plain x-rays of the sinuses had 
been done that did not show sinusitis, he said that a CT scan 
should be done.  He noted that a VA CT scan from April 1999 
showed fluid in a right ethmoid air cell and clear frontal 
sinuses, despite the veteran having headaches.  He did not 
make reference to the two VA CT scans done in 2003 and 2004 
that were interpreted to show no evidence of sinusitis.  

Dr. Motto concluded by saying it was evident the veteran had 
undergone numerous surgical/operative procedures, as defined 
by CPT terminology, during service.  He said the veteran 
continued to suffer from chronic sinusitis as evidenced by 
both subjective complaints and the objective findings of 
mucopurulence coming from the left maxillary sinus.  

The Board denied the veteran's claim for an effective date 
earlier than April 4, 1996, for service connection for an 
acquired psychiatric disorder in June 2005.  The Board 
remanded the sinusitis and TDIU effective date issues.  The 
purpose of the remand was for the agency of original 
jurisdiction to consider Dr. Motto's evidence as it was 
previously submitted directly to the Board without a waiver.  

The veteran submitted a letter from Dr. Motto in July 2005.  
Dr. Motto stated the following:

It has come to my attention that the 
Dept. of VA Nashville Regional 
Office has tried to confuse my 
statement made about the care of 
[the veteran].  The definition by 
this group of "radical" appears to 
be very vague and subjective.  In my 
opinion a maxillectomy or removal of 
major [indecipherable] and 
contiguous structure, such as the 
orbit, is radical.  [The veteran's] 
surgery is not of that nature but is 
radical if you put it in the 
perspective that chronic sinusitis 
is a disease treated medically.  
When any surgical intervention 
occurs it steps up the treatment a 
notch and thereby becomes radical.  
[The veteran] does suffer from 
chronic sinusitis and this has been 
confirmed on at least 3 recent 
office visits of 4/12/05, 6/10/05, 
and 7/27/05.  Furthermore, [the 
veteran's] problem is exacerbated by 
a recirculation of mucous problem in 
the left maxillary sinus which 
occurred as a result of V.A. care.

Dr. Motto letter dated July 27, 2005.

The Board remanded the veteran's case in August 2006.  The 
remand was to allow the RO to obtain the treatment records of 
Dr. Motto.

The records from Dr. Motto were received in August 2006.  The 
records reflect treatment for sinusitis in April, June, and 
July 2005.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

As noted supra, the regulations used to evaluate the 
veteran's sinusitis disability were amended in September 
1996.  VA's General Counsel has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003.  The amended version may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000.

The Board remanded the case to RO for consideration of the 
new regulations in December 1998.  A December 1998 SSOC 
included the amended criteria for rating disabilities 
involving sinusitis.  As a result, the veteran will not be 
prejudiced by the Board's application of the revised 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Chronic pansinusitis, ethmoid, frontal, and maxillary 
sinusitis are rated as chronic sphenoid sinusitis under the 
rating schedule.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513, 6514 (1996).  Sinusitis with x-ray 
manifestations only with mild or occasional symptoms warrants 
a noncompensable evaluation.  Moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches 
warrants a 10 percent evaluation.  Severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence warrants a 30 percent evaluation.  Postoperative 
chronic sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms following repeated operations warrants a 50 percent 
disability evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (1996).

Under the revised criteria, a 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97 (2006).  A note 
following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id.  

The past history shows that the veteran was hospitalized for 
prolonged periods in service for sinusitis.  A close review 
of these reports confirms the veteran's accounts of drainage 
procedures and a sinusotomy in service in January 1945.  The 
post service records show continuing treatment for chronic 
sinusitis.  

The current claim has been pending since August 1992.  The 
veteran's symptomatology has varied during that lengthy 
period of time.  He has been seen on frequent occasions with 
complaints of severe symptoms to include discharge, 
headaches, and facial tenderness.  He has submitted 
statements declaring that, when he experienced such symptoms, 
he would have to go to bed to cope with the pain.  He has 
also had milder symptoms with CT scan and x-ray evidence of 
no sinusitis.  The Board notes that the veteran was 
recommended for Caldwell-Luc surgery, a radical operation, in 
1988 but declined.  VA treatment records for the period of 
the appeal show that he was repeatedly recommended for 
additional surgery to treat his sinusitis.  An entry from 
April 1997 said that the veteran's sinusitis was unresponsive 
to antibiotics and that the veteran still declined to have 
the recommended surgery.  Dr. Motto diagnosed the veteran 
with continued chronic sinusitis in 2005 that was 
characterized by thick mucopurulent discharge.  He also 
characterized the veteran's sinus irrigations in service as 
operations.  

The Board finds that the evidence weighs in favor of a 
finding that the veteran's sinusitis disability satisfies the 
criteria for a 50 percent rating under the current and prior 
rating criteria.  The several procedures in service, to 
include the sinusotomy, constitute operations in the view of 
the Board, supported in this conclusion by Dr.  Motto's 
opinion.  The veteran has continued to have sinusitis since 
service and his treating physicians have found that only more 
surgery would really address his symptoms as his sinusitis is 
unresponsive to antibiotics.  Taken as a whole, the evidence 
of record supports a grant of 50 percent for the veteran's 
sinusitis disability.




ORDER

Entitlement to a 50 percent rating for sinusitis is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran was granted service connection for a psychiatric 
disability in December 2002.  He was given a 30 percent 
disability rating.  The effective date for service connection 
and the 30 percent rating was established as April 4, 1996, 
the date the claim for service connection for an anxiety 
disorder was received.  The veteran's combined disability 
rating was 50 percent as of that date, 30 percent for 
sinusitis and 30 percent for a psychotic disorder.

The veteran submitted a statement wherein he said that he 
wanted an increased rating for his psychiatric disability 
that was received on January 6, 2003.  He said that there was 
medical evidence to show his condition had gotten more 
severe.

The RO increased the disability rating for the veteran's 
psychiatric disability to 70 percent in May 2003.  The 
effective date for the increase was established as the date 
of claim of January 6, 2003.  The veteran's combined 
disability rating for his service-connected disabilities was 
now 80 percent as of January 6, 2003.  His psychotic disorder 
was rated at 70 percent and his sinusitis at 30 percent.  

The RO granted the veteran entitlement to a TDIU rating by 
way of a rating decision dated in July 2003.  The effective 
date was established as of January 6, 2003.  The reasoning 
was that this was the date the veteran first met the criteria 
for a TDIU rating.  See 38 C.F.R. § 4.16(a) (2006).

As the Board has awarded a 50 percent evaluation for the 
veteran's sinusitis, the issue of an effective date for that 
evaluation remains for adjudication at the RO.  The claim has 
been pending since August 1992 and it is conceivable that the 
veteran's 50 percent evaluation may be effective at some date 
prior to January 6, 2003.  If that were to be the case, the 
veteran would satisfy the rating criteria for a TDIU rating 
at an earlier date and would raise the possibility of 
establishing an earlier effective date for the granting of a 
TDIU rating.  Thus the issue of an earlier effective date can 
not be decided by the Board at this time.

Accordingly, the case is REMANDED for the following action:

After implementing the Board 
decision to award a 50 percent 
evaluation for sinusitis, the RO 
should re-adjudicate the issue of an 
effective date earlier than January 
6, 2003, for the grant of a TDIU 
rating.  If the benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


